Per Curiam: This is an appeal from the judgment of the Appellate Court affirming a decree rendered in the circuit court of Cook county by the Hon. Murray F. Tuley, one of the judges of that court, in a proceeding wherein certain matters in controversy between appellant and others were submitted to said judge for decision under the act of the General Assembly entitled “An act to enable parties to avoid delay in the administration of justice,” in force July 1, 1887. (Hurd’s Stat. 1895, p. 1169.) As the decree involved, so far as the appellant is concerned, only the payment of money, he took his appeal to the Appellate Court, but the decree is the same as in Farwell v. Sturges, (ante, p. 252,) which was by writ of error brought directly to this court, the title to real estate claimed by John V. Farwell being involved. As the only question necessary to be considered is one of jurisdiction below to render the decree, and as that question is considered and disposed of in the other case, reference may be had to the opinion therein filed for the grounds of affirmance. For the reasons there stated the judgment of the Appellate Court will be affirmed. Judgment affirmed.